Citation Nr: 0423057	
Decision Date: 08/20/04    Archive Date: 08/24/04	

DOCKET NO.  98-16 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A February 2003 Board decision denied service connection for 
arthritis.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  A June 
2003 Court order granted a joint motion, vacating and 
remanding the Board's decision.  Copies of the Court's order 
and the joint motion have been included in the claims file.  
The Board remanded the appeal in December 2003.  


FINDING OF FACT

The veteran does not have arthritis that is related to active 
service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated during active 
service, and the service incurrence of arthritis may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court's decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.

In the present case, a substantially complete application was 
received in April 1999.  Thereafter, in a rating decision, 
dated in June 1999, the claim was denied.  Only after that 
rating decision was promulgated did the AOJ, in May 2002 and 
April 2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by the VA, and the need for the claimant to submit any 
evidence in his possession that pertain to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notices provided to the appellant were not given prior 
to the first AOJ adjudication of the claim in June 1999, the 
notices were provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notices has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has indicated that he does not 
desire a hearing.  The statement of the case, issued in June 
2000, and the supplemental statement of the case, issued in 
April 2004, advised the veteran of the laws and regulations 
pertaining to his claim.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial of his claim.  The veteran has been 
afforded a VA examination and treatment records have been 
obtained.  Therefore, notwithstanding Pelegrini II to decide 
the appeal would not be prejudicial error to the appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA have been fully satisfied and, as 
discussed above, the timing of the notice has not been 
prejudicial error in this case.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When a veteran 
served continuously for ninety (90) days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any 
arthritis.  The report of his April 1968 service separation 
examination, and medical history provided in conjunction 
therewith, reflect no complaint or finding of any arthritis.

The first post service medical evidence indicating that the 
veteran may have arthritis is the reports of October 1998 
private X-rays.  An October 1998 private X-ray report 
reflects findings suggestive of osteoarthritic changes 
involving the sacroiliac joints and hips.  Another 
October 1998 private X-ray report reflects fairly mild 
osteoarthritic changes at the left knee.

The report of a February 2004 VA examination reflects a 
diagnosis of arthralgia of the left hip and left knee with 
loss of function with pain.  The report reflects that the 
veteran's claims file had been reviewed.  It was the 
examiner's opinion that arthralgia of the left hip and knee 
were not the result of an inservice injury.  It was noted 
that X-ray reports were normal, referring to a February 2004 
VA X-ray report indicating no arthritic abnormality of the 
hips, and a February 1999 VA X-ray report indicating that 
bony elements of both knees appeared to be within normal 
limits.

The veteran has submitted various statements, including a May 
2002 statement, asserting that he had arthritis within one 
year of discharge from active service.  The record does not 
indicate that the veteran has sufficient medical expertise or 
training to offer a medical diagnosis or etiology with 
respect to arthritis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran's opinion 
will not be accorded any probative weight.

There is no competent medical evidence indicating that the 
veteran had arthritis during his active service or within one 
year of discharge from active service.  The competent medical 
evidence indicates that he had mild arthritis of the left 
knee in 1998, and changes suggestive of osteoarthritis of the 
sacroiliac joints and hips in October 1998.  In the absence 
of any competent medical evidence indicating that arthritis 
existed during service or within one year of discharge from 
service and competent medical evidence indicating that 
arthritis did not exist prior to October 1998, a 
preponderance of the evidence is against a finding that the 
veteran had arthritis during active service or within one 
year of discharge from active service.  Further, while the 
competent medical evidence is in some conflict with respect 
to whether or not the veteran currently has arthritis, there 
is no competent medical evidence indicating that any possible 
currently manifested arthritis is related to active service 
and there is competent medical evidence indicating that any 
current arthralgia, and by analogy any possible current 
arthritis, is not related to active service.  Therefore, a 
preponderance of the evidence is against a finding that any 
currently manifested arthritis is related to active service.


ORDER

Service connection for arthritis is denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



